—Appeal from an order of Supreme Court, Monroe County (Ark, J.), entered January 24, 2002, which granted plaintiffs motion for summary judgment and awarded damages in the amount of $42,230.89, plus interest, costs and disbursements.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.